                Case 2:19-cv-01317-RAJ Document 23 Filed 11/13/20 Page 1 of 4




 1                                                                                      Hon. Richard A. Jones

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE

 7
     MEGAN MING FRANCIS, et al.,                                        No. 2:19-cv-1317-RAJ
 8
        Plaintiffs,                                                 FOURTH JOINT STATUS
 9                                 v.                                    REPORT

10   UNITED STATES DEPARTMENT OF
     JUSTICE,
11      Defendant.
12

13

14

15

16

17

18

19

20

21

22
     JOINT STATUS REPORT – Page 1                                                       United States Department of Justice
                                                                                   Civil Division, Federal Programs Branch
     Megan Ming Francis, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ                                     1100 L Street NW
                                                                                                    Washington, DC 20530
                                                                                                              202-514-0265
                 Case 2:19-cv-01317-RAJ Document 23 Filed 11/13/20 Page 2 of 4




 1             Pursuant to the Court’s August 11, 2020 Scheduling Order,1 plaintiffs Megan Ming

 2   Francis, Matthew J. Connelly, Mary L. Dudziak, Matthew L. Jones, Hiroshi Motomura,

 3   Campaign for Accountability, and the Knight First Amendment Institute at Columbia University

 4   (collectively, “Plaintiffs”) and defendant United States Department of Justice (“Defendant”)

 5   respectfully submit this Joint Status Report proposing a further schedule for the processing and

 6   production of records responsive to Plaintiffs’ Freedom of Information Act (“FOIA”) request for

 7   all Office of Legal Counsel (“OLC”) formal written opinions2 issued prior to February 15, 1994.

 8   The parties met and conferred electronically multiple times since the parties’ Third Joint Status

 9   Report, and telephonically on October 23, 2020 and November 5, 2020, and propose the

10   following plan for further proceedings in this case.

11             1. Proposed schedule for processing and production of non-exempt responsive records

12             In the parties’ August 10, 2020 Third Joint Status Report, ECF No. 20, they outlined a
13   plan to continue the processing and production of a subset of OLC opinions from pre-agreed
14   years prior to 1981, to potentially reduce the total processing time. On October 27, 2020,
15   Defendant produced an additional 150 responsive records from 1965, 1969, and 1981 pursuant to
16   this plan.3 Plaintiffs also have a pending request for the production of 275 records from 1977
17

18
     1 On November 4, 2020, the Court granted the parties’ Joint Motion for an Extension of Time to
19   file a Joint Status Report, ECF No. 22.
     2
         As defined in Plaintiffs’ FOIA request.
20
     3 Plaintiffs have identified four outstanding records that they requested from 1969 and two
21   outstanding records that they requested from 1981 that were not in this production. DOJ will
     follow up with Plaintiffs on the status of these records as soon as practical.
22
     JOINT STATUS REPORT – Page 2                                                  United States Department of Justice
                                                                              Civil Division, Federal Programs Branch
     Megan Ming Francis, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ                                1100 L Street NW
                                                                                               Washington, DC 20530
                                                                                                         202-514-0265
                 Case 2:19-cv-01317-RAJ Document 23 Filed 11/13/20 Page 3 of 4




 1   and 1954.

 2           The parties have agreed that Defendant will pause the processing and production of

 3   additional opinions while they negotiate a plan for continued production of records responsive to

 4   Plaintiffs’ request and discuss whether Plaintiffs will narrow their request.

 5           2. Parties’ views on further proceedings

 6           The parties continue to negotiate a method to reduce the processing time for Plaintiffs’

 7   FOIA request and have begun discussion of a possible settlement. The parties propose that they

 8   submit either a settlement agreement and stipulation of dismissal or a fifth Joint Status Report

 9   proposing a schedule for the continued processing of records responsive to Plaintiffs’ request by

10   January 8, 2020.

11

12   DATED: November 13, 2020                            Respectfully submitted,

13
                                                         /s/ Alex Abdo
14                                                       Alex Abdo, Pro Hac Vice
                                                         Jameel Jaffer, Pro Hac Vice
15                                                       Knight First Amendment Institute at Columbia
                                                           University
16                                                       475 Riverside Drive, Suite 302
                                                         New York, NY 10115
17                                                       (646) 745-8500
                                                         alex.abdo@knightcolumbia.org
18
                                                         /s/ Katherine George
19                                                       Katherine George (WSBA 36288)
                                                         Johnston George LLP
20                                                       2101 4th Ave., Suite 860
                                                         Seattle, WA 98121
21                                                       (206) 832-1820

22
     JOINT STATUS REPORT – Page 3                                                       United States Department of Justice
                                                                                   Civil Division, Federal Programs Branch
     Megan Ming Francis, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ                                     1100 L Street NW
                                                                                                    Washington, DC 20530
                                                                                                              202-514-0265
                Case 2:19-cv-01317-RAJ Document 23 Filed 11/13/20 Page 4 of 4




 1                                                       kathy@johnstongeorge.com

 2                                                       Attorneys for Plaintiffs

 3                                                       JEFFREY BOSSERT CLARK
                                                         Acting Assistant Attorney General
 4                                                       Civil Division

 5                                                       MARCIA BERMAN
                                                         Assistant Branch Director
 6                                                       Federal Programs Branch

 7                                                       /s/ Rebecca Cutri-Kohart
                                                         REBECCA CUTRI-KOHART
 8                                                       DC Bar No. 1049030
                                                         Trial Attorney
 9                                                       U.S. Department of Justice
                                                         Civil Division, Federal Programs Branch
10                                                       1100 L Street NW
                                                         Washington, DC 20530
11                                                       (202) 514-0265 (telephone)
                                                         (202) 616-8460 (facsimile)
12                                                       rebecca.cutri-kohart@usdoj.gov

13                                                       Attorneys for Defendant

14

15

16

17

18

19

20

21

22
     JOINT STATUS REPORT – Page 4                                                        United States Department of Justice
                                                                                    Civil Division, Federal Programs Branch
     Megan Ming Francis, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ                                      1100 L Street NW
                                                                                                     Washington, DC 20530
                                                                                                               202-514-0265
